Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 19, 2022

                                       No. 04-22-00021-CR

                                      Robert Ray LACINA,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CR-XX-XXXXXXX
                         Honorable M. Rex Emerson, Judge Presiding


                                          ORDER
       Appellant’s brief was due on April 13, 2022. On April 14, 2022, appellant filed a motion
requesting a one-day extension of time contemporaneously with the brief. The motion is
GRANTED.

        On April 14, 2022, appellant’s court-appointed counsel filed a motion to withdraw and a
brief pursuant to Anders v. California, 368 U.S. 738 (1967). Counsel asserts there are no
meritorious issues to raise on appeal. Counsel certifies he informed appellant of his right to file
his own brief and provided appellant with a form motion that appellant may use to request the
appellate record. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014); Nichols v.
State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d
176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

         If appellant desires to request the appellate record, he must file the motion requesting the
record no later than May 3, 2022. If appellant desires to file a pro se brief, he must do so no
later than June 3, 2022. See Bruns, 924 S.W.2d at 177 n.1. If appellant files a pro se brief, the
State may file a responsive brief no later than thirty (30) days after the date appellant’s pro se
brief is filed in this court.

        It is ORDERED that counsel’s motion to withdraw is HELD IN ABEYANCE pending
further order of the court.
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of April, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court